The information charged defendant with unlawfully keeping and offering for sale a quantity of food not wholesome and fit for human consumption. The food in question was kept in a locked storeroom; and it was the custom to inspect all food in such storeroom and destroy that which had become unwholesome before it was taken to the store and offered for sale. Judgment of conviction by a city magistrate, sitting, by consent, as a Court of Special Sessions of the City of New York, Borough of Queens, reversed on the law, information dismissed and fine remitted on the authority of People v. Woolworth Co. (246 App. Div. 838). (Case No. 2.) Judgment of conviction by a city magistrate, sitting, by consent, as a Court of Special Sessions of the City of New York, Borough of Queens, reversed on the law, information dismissed and fine remitted on authority of People v. Woolworth Co., No. 1 (supra), decided herewith. Lazansky, P. J., Davis, Adel, Taylor and Close, JJ., concur.